DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahara et al (US Patent 6392282).
Regarding claim 1, Sahara et al teach  (Fig. 1-12) a photoelectric conversion apparatus comprising: a first semiconductor substrate (top layer P- layer – see figure 4A); a first diode (Fig. 7 A1) which is an avalanche multiplication-type and a second diode (Fig. 7 A2) which is an avalanche multiplication-type formed within the first semiconductor substrate; a first transistor (element 25 on left side see figure 8B) forming a first quench (25 of the NMOS-Tr – Col. 17 lines 5-20 where NMOS-tr is recited which is the same type of electronic applicant use as quench element) element connected to the first diode; and a second transistor (right element 25) forming a second quench element connected to the second diode, wherein the first transistor and the second transistor are disposed between the first diode and the second diode in a planar view (Fig. 8b), and wherein a part of the first transistor and a part of the second transistor are disposed in a common first semiconductor well region (29) formed in the first semiconductor substrate.

Regarding claim 3, Sahara et al teach (Figs. 8a and 8b) the first diode and the second diode are arranged line-symmetrically with respect to a reference line in the planar view, and wherein the first transistor and the second transistor are arranged line-symmetrically with respect to a line (an imaginary line passes through the center of two apds just like the application) perpendicular to the reference line in the planar view.
Regarding claim 4, Sahara et al teach the reference line is a line connecting a center of the first diode and a center of the second diode.
Regarding claim 5, Sahara et al teach the reference line is a line connecting the first diode and the second diode at the shortest distance.
Regarding claim 6, Sahara et al teach a third diode which is an avalanche multiplication-type and a fourth diode which is an avalanche multiplication-type formed in the first semiconductor substrate; a third transistor forming a third quench element connected to the third diode; and a fourth transistor forming a fourth quench element connected to the fourth diode, wherein the first diode and the second diode are lined up in a first direction in the planar view, wherein the third diode and the fourth diode are lined up in a second direction perpendicular to the first direction in the planar view, and wherein a part of the third transistor and a part of the fourth transistor are formed in the common first semiconductor well region.  That is, Sahara et al teach an array of photodetector thus there are more than two as shown.   As an array of pixels, there is inherently two of such double pixels.  In such a 2 x 2 case, the claimed invention is believed to be taught.  
Regarding claim 7, Sahara et al teach a first isolation region (103) is provided between a first semiconductor region of a second conductivity (P-) type that forms the first diode, and the first semiconductor well region in the planar view, and wherein a boundary line (top of 103 – see figure 12b) 
Regarding claim 9, Sahara et al teach the first semiconductor well region is a semiconductor region of a first conductivity type (P-), which is the same as a signal charge.
Regarding claim 16, Sahara et al teach the photoelectric conversion apparatus according to claim 1; and a signal processing unit (signal processing integrated circuit see background) configured to process a signal output from the photoelectric conversion apparatus.  
Allowable Subject Matter
Claims 8, 10-17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, prior art of record does not teach a first isolation region is provided between a first semiconductor region of a second conductivity type that forms the first diode, and the first semiconductor well region in the planar view, wherein at least one second isolation region is provided between the first transistor and the second transistor, and wherein a length of the second isolation region is shorter than a length of the first isolation region.
Regarding claim 10, prior art of record does not teach a pulse shaping circuit disposed within the first semiconductor substrate and configured to shape an output from the first diode into a pulse; and a second semiconductor well region disposed in the first semiconductor substrate and having a second conductivity type, wherein the pulse shaping circuit includes a fifth transistor including a source and a drain of the first conductivity type, and a sixth transistor including a source and a drain of the second conductivity type, and wherein the source and the drain of the sixth transistor are formed in the first semiconductor well region, and the source and the drain of the fifth transistor are formed in the second semiconductor well region.
Regarding claim 12, prior art of record does not teach a counter circuit formed in the first semiconductor substrate, wherein a part of at least one of transistors included in the counter circuit is formed in the first semiconductor well region.
Regarding claim 13, prior art of record does not teach a second semiconductor substrate in which a pulse shaping circuit and a counter circuit are disposed, the pulse shaping circuit being configured to shape an output from the first diode into a pulse, the counter circuit being configured to process a signal corresponding to an output from the pulse shaping circuit, wherein the first semiconductor substrate and the second semiconductor substrate are stacked.
Regarding claim 18, prior art of record does not teach a distance information acquisition unit configured to acquire information about distance to a target, from a parallax image based on a signal from the photoelectric conversion apparatus; and a control unit configured to control the moving object based on the distance information.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK